DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendments filed 09/23/2022.

Claims 1-14, 16-17, 23, 25 are pending.  Claims 15, 18-22, and 24 are canceled.  Claims 9-10, 16-17, 23, and 25 are being examined.  Claims 1-8 and 11-14 are withdrawn from further consideration.  Claim 9 is amended with no new subject matter being introduced.

New grounds of rejection are made in light of the amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-10, 16-17, 23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Galligan et al. (US 2007/0154375 A1) in view of Boettge (Boettge et al., “Functionalization of open-celled foams by homogeneous slurry based coatings”, J. Mater, Res., Vol. 28, No. 17, Sept 14, 2013, pp. 2220-2233), Chen et al. (US 5643545), and Golden et al. (US 2009/0324468 A1), as evidenced by Williams et al. (US 2013/0030718 A1).
Considering claims 9, 16-17, and 23, Galligan teaches a method of treating air in an air handling system (Galligan, [0006] and [0032]).  Galligan teaches the method comprises treatment of air in the presence of a catalyst for the reduction of VOCs and ozone (Galligan, [0031]).  Galligan teaches suitable catalysts for VOC and ozone removal from air include palladium, iron oxide, ceria, and/or nickel (Galligan, [0008]-[0010] and [0012]-[0016]).  Galligan teaches use of foamed metal as a carrier for a catalytic material (Galligan, [0053]).  Galligan teaches stainless steel is a suitable metallic foam substrate (Galligan, [0054]).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a catalyst comprising iron oxide or nickel supported on stainless steel foam.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so because iron oxide and nickel are known to be suitable catalysts for treatment of air in removal of VOCs and ozone and a stainless steel foam is a suitable support/carrier for catalytic materials.
Galligan does not explicitly teach the catalyst is directly deposited on the stainless steel foam.
However, Boettge teaches catalytic coating is the most frequently used method of the functionalization of open-celled foams (metallic/ceramic) and most described coating methods are slurry-based; wherein cellular structures are dipped into slurry or a precursor solution of the catalytically active material and the excessive slurry is removed by shaking or blowing with compressed air; after drying and calcination, the same coating method is repeated until the desired loading is achieved; although scientific papers mention different ideas to improve adhesion such as pretreatment of foam surfaces, Boettge teaches an improvement upon the most frequently used method and teaches a coating technology comprising a combination of dip coating and spin coating wherein a homogeneous layer of a defined thickness is formed without pretreatment of the foam surface (Boettge, page 2222 sections III.A & III.B).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to deposit the catalyst directly on the stainless steel foam.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do because the method of directly depositing the catalyst on the metallic foam wherein the foam is dipped into slurry or a precursor solution of the catalytically active material and removal of excess slurry/precursor solution is the most frequently used method in the industry and with the improved method of Boettge results in a homogenous layer while eliminating the need for an extra step of pretreatment of the foam surface with a reasonable expectation of success.
Galligan does not explicitly teach heating the air in the presence of the catalyst.
However, Galligan teaches ozone abatement is increased if the air being treated is heated to a higher temperature (Galligan, [0042]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to heat the air in the presence of the catalyst.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to achieve desired/increased ozone abatement with a reasonable expectation of success. 
Galligan teaches the air is contaminated with at least one compound and wherein the method further comprises oxidizing at least one of the at least one compounds (Galligan, [0043], [0049]).
Galligan teaches abatement of VOCs and ozone from aircraft cabin air (Galligan, [0022]).  As evidenced in paragraph [0005] of Williams, the VOCs in the aircraft cabin air comprise of benzene, toluene, ethyl benzene, undecane, and tricresylphosphates among others.  Thus, it would be expected that the air being treated in Galligan’s method is contaminated with at least one compound of the claimed formulas I-IV.
Galligan does not explicitly teach the at least one compound of the claimed formulas is heated in the presence of said catalyst to a temperature of from 150°C to 450°C and 200 to 400°C.
However, Chen teaches a method of treating a gas stream comprising at least one non-halogenated carbonaceous compound such as benzene, toluene, among others comprising contacting the gas stream at a temperature of 150°C to 450°C with a first catalyst (Chen, Col. 11 lines 5-25).  Chen teaches the catalyst comprises at least one metal or metal compound which can include metals and metal oxides known to promote catalytic oxidation of carbonaceous compounds, such as oxides of iron, nickel, and palladium (Chen, Col. 3 lines 27-55).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to heat the at least one compound of the claimed formulas in the presence of said catalyst to a temperature of from 150°C to 450°C and 200 to 400°C.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to achieve desired treatment of pollutants present in the air with a reasonable expectation of success.
Although Galligan teaches the catalyst comprises 0.5 weight % to 15 weight % precious metal component (i.e., palladium) and 0.01 to about 8 weight % (Galligan, [0044]-[0045]), he does not explicitly teach an iron oxide and/or nickel in an amount of 2 to 15 wt.%.
However, Golden teaches the need for a catalysts that do not require platinum group metals for removal of pollutants from various sources (Golden, [0002]-[0003]).  Golden teaches the use of transition metals such as nickel and iron present in about 5% to about 50% by weight of the total catalyst weight (Golder, [0089] and [0093]).  The claimed range of 2-15 wt.% overlaps the range taught by Golden.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a catalyst comprising iron oxide and/or nickel in an amount of 2 to 15 wt.%.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so because such a catalyst is known to be a suitable oxidation catalyst for the removal of pollutants (i.e., hydrocarbons) from a gas stream (i.e., air).
Considering claim 10, Galligan does not explicitly teach the air is heated in the presence of said catalyst to a temperature of from 150°C to 450°C and 200 to 400°C.
However, Chen teaches a method of treating a gas stream comprising at least one non-halogenated carbonaceous compound such as benzene, toluene, among others comprising contacting the gas stream at a temperature of 150°C to 450°C with a first catalyst (Chen, Col. 11 lines 5-25).  Chen teaches the catalyst comprises at least one metal or metal compound which can include metals and metal oxides known to promote catalytic oxidation of carbonaceous compounds, such as oxides of iron, nickel, and palladium (Chen, Col. 3 lines 27-55).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to heat the air in the presence of said catalyst to a temperature of from 150°C to 450°C and 200 to 400°C.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to achieve desired treatment of pollutants present in the air with a reasonable expectation of success.
Considering claim 25, Galligan teaches stainless steel is a suitable metallic foam substrate (Galligan, [0054]) and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to use any stainless steel including an SAE/AISI grade with 3 prefix because Galligan teaches stainless steel foam substrate is suitable for his invention.

Response to Arguments
Applicant’s arguments filed regarding neither Galligan nor Boettge disclose or suggest catalysts comprising iron oxide or nickel directly deposited on stainless steel foam, the iron oxide or nickel present in an amount of 2 to 15 wt.% have been fully considered and are persuasive.  However, in light of the amendments and upon further consideration, new grounds of rejection are made in view of Golden.
Galligan teaches abatement of VOCs and ozone from aircraft cabin air (Galligan, [0022]).  As evidenced in paragraph [0005] of Williams, the VOCs in the aircraft cabin air comprise of benzene, toluene, ethyl benzene, undecane, and tricresylphosphates among others.  The VOCs that Galligan is removing are those present in aircraft cabin air which include the compounds with the claimed formulas (i.e., benzene, toluene, ethyl benzene, undecane, and tricresylphosphates).  Galligan teaches suitable catalysts for VOC and ozone removal from air include palladium, iron oxide, and/or nickel (Galligan, [0008]-[0010] and [0012]-[0016]); regardless of whether the teachings are disclosed in the background art or not, Galligan clearly teaches that palladium/iron oxide/nickel are suitable catalysts.  Galligan teaches using the precious metal (i.e., palladium) in an amount of  0.5 weight % to 15 weight % and 0.01 to about 8 weight %; however, he is silent regarding the amount of iron oxide and/or nickel.  Golden teaches suitable amounts of iron oxide and/or nickel catalyst for oxidation of pollutants such as hydrocarbons (VOCs)  are within the range of about 5-50 wt.%.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA NASSIRI-MOTLAGH whose telephone number is (571)270-7588. The examiner can normally be reached M-F 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANITA NASSIRI-MOTLAGH/Primary Examiner, Art Unit 1734